DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 10 and 11 are objected to because of the following informalities:  
Claims 1, 10 and 13 each recite “each of said plurality of rollers rotating about a rolling axis”, however it should indicate that each roller rotates about a “respective rolling axis” since there are multiple rolling axes not one common rolling axis to all of the “plurality of rollers”.
Claim 10 requires a period (“.”).
Claim 14 recites “to said jaw tips between a locked and unlocked configuration” which is awkwardly phrased and appears to be missing a verb between “to” and “said”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“A pivot member” in claims 1, 10 and 13.
The specification (pg. 6) defines the pivot member as “a bushing, bearing, pin or other suitable member to allow jaws 12a, 12b to pivot thereabout”.
“Guide member” in claims 5 and 11.
The specification (pg. 8) defines the guide member as a pulley or pin as further represented by element 40 in figures 4 and 8.
“Tensile member” in claims 6 and 11.
The specification (pg. 8) defines the tensile member as “a rope or chain”.
“A source of pull” in claims 7 and 12.
The specification (pg. 9) defines the source of pull as “pulling actuator 50 [which] may be a winch 51…having a winch drum 52 to receive the tensile member T therearound”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Perez (US 2009/0314137).
Claim 1:
	Perez teaches a pipe spinner and lifter (100, figures 1 and 2) for supporting and rotating a cylindrical member (602) having a longitudinal axis (figures 7-9), the pipe spinner and lifter comprising: a pair of jaws (210, 240) that pivot about a pivot member (P; para. [0034]) to allow the pipe spinner and lifter to actuate between an open configuration (figures 6-8) and a closed configuration (figure 9); and a plurality of rollers (310, 312) mounted on said pair of jaws (figure 6), each of said plurality of rollers rotating about a rolling axis (para. [0039]); wherein the cylindrical member (602) may be rotatably captured by the pipe spinner and lifter (figure 9, para. [0057]), to allow said cylindrical member to rotate about said longitudinal axis (figure 9), when the pipe spinner and lifter is in the closed configuration (figure 9).
Claim 2:
	Perez teaches that the plurality of rollers (310, 312) are arranged in a substantially mirrored arrangement on said pair of jaws (figure 6).
Claim 3:
	Perez teaches that the rolling axis of each of said plurality of rollers is substantially parallel to the cylindrical member's longitudinal axis when said cylindrical member is rotatably captured by the pipe spinner and lifter (figures 7-9).
Claim 4:
	Perez teaches that the pair of jaws (210, 240) each have an end (distal from pivot P); and wherein at least one pair of the plurality of rollers (310, 312) is mounted substantially on the ends of said pair of jaws (figure 6).
Claim 5:
	Perez teaches at least one guide member (270, 274) to create a tensile member guide path within the pipe spinner and lifter (figure 6, 302 follows a path guided by the rollers 310, 312, guide members 270, 274 and source of pull 400).
Claim 6:
	Perez teaches that, when a tensile member (302) is first wrapped around the cylindrical member (602) and is then directed substantially towards the pivot member (figures 7 and 8), said at least one guide member subsequently directs said tensile member to a first side of the pipe spinner and lifter (directed upward toward the first (top) side as it is guided between the cylindrical member and the inner surface of the pipe spinner and lifter, figure 9).

Claim 7:
	Perez teaches a source of pull (400) at said first side (top side) of the pipe spinner and lifter (figure 9).
Claim 8:
	Perez teaches a counterweight (56, figure 1) at a second side of the pipe spinner and lifter, said second side being substantially opposite to said first side (figure 1).
Claim 9:
	Perez teaches that, when said tensile member (302) is operationally connected to the source of pull (400), said tensile member will cause the cylindrical member to rotate about its longitudinal axis when the source of pull is actuated (figure 9, para. [0057]).
Claim 10:
	See claims 1-3 above.
Claim 11:
	See claims 1-6 above.
Claim 12:
	See claims 1-9 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Drzewiecki (US 2005/0034565).
Claim 13:
	Perez teaches a pipe spinner and lifter (100, figures 1 and 2) for supporting and rotating a cylindrical member (602) having a longitudinal axis (figures 7-9), the pipe spinner and lifter comprising: a pair of jaws (210, 240) that pivot about a pivot member (P; para. [0034]) to allow the pipe spinner and lifter to actuate between an open configuration (figures 6-8) and a closed configuration (figure 9); and a plurality of rollers (310, 312) mounted on said pair of jaws (figure 6), each of said plurality of rollers rotating about a rolling axis (para. [0039]); wherein the cylindrical member (602) may be rotatably captured by the pipe spinner and lifter (figure 9, para. [0057]), to allow said cylindrical member to rotate about said longitudinal axis (figure 9), when the pipe spinner and lifter is in the closed configuration (figure 9); wherein the pair of jaws each have an end with a jaw tip (rollers 310 and 312 are mounted at the tips of the jaw; figure 9).  Perez does not explicitly teach that the jaw tip can actuate between a locked and unlocked configuration.
Drzewiecki teaches a pipe spinner (abstract, figures 1-3) for supporting and rotating a cylindrical member (170) having a longitudinal axis (into the page, figures 1-3), the pipe spinner comprising: a pair of jaws (120) that actuate between an open configuration (figure 1) and a closed configuration (figure 2); and a plurality of rollers (125; one on each jaw, figures and 2) mounted on said pair of jaws (figures 1 and 2), each of said plurality of rollers rotating about a respective rolling axis (into the page, figures 1 and 2); wherein the cylindrical member (170) may be rotatably captured by the pipe spinner (figure 2), to allow said cylindrical member to rotate about said longitudinal axis (figure 2), when the pipe spinner is in the closed configuration (figure 2; para. [0032]); wherein the pair of jaws each have an end with a jaw tip (each jaw 120 has an end/tip); and wherein the jaw tip can actuate between a locked and unlocked configuration (paras. [0029]-[0035]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the tip locking actuation of Drzewiecki in the pipe spinner and lifter of Perez in order to allow for the device of Perez to handle a wide range of pipe sizes without additional adjustment by the operator and eliminate complexities of separately engaging lock features (Drzewiecki, para. [0035]).
Claim 14:
	Drzewiecki teaches a jaw tip locking mechanism (paras. [0029]-[0035]) for each of said jaw tips, to actuate said jaw tips between a locked and unlocked configuration (paras. [0029]-[0035]; figures 1 and 2).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726